t c memo united_states tax_court linda gibbs petitioner v commissioner of internal revenue respondent docket no filed date john m bjornstad for petitioner albert b kerkhove and mark e o'leary for respondent memorandum opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's and federal income taxes in the amounts of dollar_figure dollar_figure and dollar_figure respectively the issue for decision is whether petitioner must include in income_interest paid to her by her former spouse pursuant to a decree of divorce background this case was submitted fully stipulated the stipulated facts are incorporated into our findings by this reference at the time that the petition was filed in this case petitioner resided in hartley iowa on date petitioner married bertrum c gibbs jr mr gibbs during their marriage they opened and operated a convenience store called superamerica as best as can be determined from the record superamerica was organized as a sole_proprietorship by judgment and decree dated date the divorce decree the iowa district_court for o'brien county the district_court dissolved the marriage between petitioner and mr gibbs in connection with their divorce petitioner and mr gibbs agreed upon the division of much of the marital property however the value and division of superamerica was contested in the divorce proceeding after determining the value of superamerica to be dollar_figure the district_court concluded that mr gibbs should retain ownership of it upon the payment of dollar_figure to petitioner for her equitable interest in the property specifically the district_court concluded and found as stated in the divorce decree because in this case petitioner and mr gibbs have worked extremely hard and have contributed their joint efforts towards the accumulation of property it is the feeling of the court that an equal division of their property is justified mr gibbs should certainly retain ownership of the superamerica station he should however pay to petitioner a sum of money sufficient to essentially equalize the property division to equalize the division mr gibbs should pay to petitioner the sum of dollar_figure it would be extremely difficult for mr gibbs to pay said money in cash and consequently the decree will provide for payment of dollar_figure at this time with the balance to be paid over a ten-year period with interest pincite percent equal installments of dollar_figure will be required and will be ordered to be paid annually to secure said payments mr gibbs shall provide petitioner with a mortgage on the property emphasis added based upon the foregoing conclusions and findings in the divorce decree the district_court ordered mr gibbs shall pay petitioner the sum of dollar_figure payment shall be dollar_figure on or before date with the balance to be paid in ten installments of dollar_figure each the first of which will be due_date with payments continuing annually for nine years making ten installment payments in all petitioner's attorney shall prepare a note evidencing said payments and a mortgage covering the superamerica property which shall be executed by mr gibbs and delivered to petitioner's attorney in accordance with the divorce decree in each of the years in issue mr gibbs paid dollar_figure to petitioner the parties stipulated that the payments consisted of the following we note that the sum of the interest and principal for each year does not equal dollar_figure we assume that the dollar_figure discrepancy is the result of rounding year principal dollar_figure big_number big_number interest dollar_figure big_number big_number petitioner who computed her federal_income_tax liabilities for the years in issue using the cash_receipts_and_disbursements_method of accounting did not include any of the above-mentioned payments or portions thereof in the income she reported on her or federal_income_tax returns in the notice_of_deficiency respondent determined that the interest portion of each payment petitioner received from mr gibbs pursuant to the divorce decree must be included in income in the year received and adjusted her income for each year in issue accordingly discussion unless specifically excluded sec_61 defines gross_income to mean income from whatever source derived including interest sec_61 normally interest is defined to include a payment made to compensate for the delay in receipt of an amount otherwise due 94_tc_189 in many cases interest is paid and received pursuant to a contractual arrangement but a taxpayer can realize interest_income from nonconsensual withholding of property as well 243_f2d_894 2d cir revg on another issue 26_tc_545 for federal_income_tax purposes interest is generally treated differently than the underlying obligation to which it relates 58_tc_459 this is obvious in the typical debtor-creditor relationship in which principal repayments do not constitute income to the lender but interest payments do different treatment however also occurs in other contexts for example in aames v commissioner supra we held that the interest portion of a payment received by the taxpayer in connection with a malpractice claim against the taxpayer's attorney must be included in the taxpayer's income even though the award itself was excluded from income under sec_104 in accord is 100_tc_124 affd without published opinion 25_f3d_1048 6th cir which held that interest statutorily imposed upon a judgment awarded to the taxpayer for personal injuries was not excluded from the taxpayer's income under sec_104 even though the damages were similarly in 74_tc_1566 we held that interest received by the taxpayer in connection with a condemnation_award must be included in the taxpayer's income even though the gain that the taxpayer realized as a result of the condemnation was subject_to the nonrecognition provisions of sec_1033 generally any portion of a judgment that compensates a taxpayer for the delay in receipt or lost use of the taxpayer's money constitutes interest and is taxable as such 317_us_399 the parties stipulated that a portion of each payment petitioner received from mr gibbs represented interest the stipulation on this point is certainly supported by the underlying facts the portion of each payment characterized by the parties as interest is not only in accord with the divorce decree but is in accord with the traditional purpose for which interest is paid or received as well see kieselbach v commissioner supra aames v commissioner supra considering the foregoing it would appear that the issue here under consideration should be resolved in respondent's favor based upon sec_61 and the above-cited authorities however the circumstances under which the interest was paid to petitioner and the nature of her arguments oblige us to comment further petitioner points out that incident to her divorce from him the payments she received from mr gibbs were for her share of superamerica that being the case she argues that the payments are excludable from her income under sec_1041 pursuant to sec_1041 no gain_or_loss is recognized on the transfer of property from an individual to a spouse or former spouse if the transfer is incident_to_divorce see 98_tc_368 we begin by noting that sec_1041 does not provide for the exclusion of income it provides for the nonrecognition_of_gain_or_loss under the circumstances described therein as in the case of other nonrecognition sections the federal_income_tax consequences of a transaction described in sec_1041 are deferred also similar to other nonrecognition sections the tax_deferral is effectuated through the treatment of the basis of the property involved in the underlying transaction sec_1041 for a discussion of the background purpose and scope of sec_1041 see balding v commissioner supra pincite petitioner relies upon balding in support of her position regarding the application of sec_1041 in balding we held that payments received over a 3-year period by the taxpayer in settlement of her claim to her former husband's military retirement benefits were subject_to nonrecognition treatment under sec_1041 petitioner argues that because the payments in balding were spread out over years a portion of each payment must have included unstated_interest that the taxpayer was not required to include in her income because we disagree with petitioner's presumption that unstated_interest was involved in balding we find no support in that case for her sec_1041 argument there is nothing in balding that suggests that interest was involved or that interest_paid to a spouse or former spouse in connection with the division of marital property incident to a divorce would be subject_to sec_1041 in this case incident to her divorce from mr gibbs petitioner transferred her interest in superamerica to him for dollar_figure a transaction that falls squarely within the scope of sec_1041 presumably because it is not important here the record contains no evidence establishing petitioner's basis if any in superamerica see sec_1011 and sec_1012 consequently it is unknown whether petitioner realized a gain as a result of the transfer to the extent that she did respondent has not proposed that any such gain be recognized although petitioner recognizes as reflected in the stipulation of facts that each payment consisted partially of principal and partially of interest her sec_1041 argument makes no such distinction but is directed to the entire amount of each payment to the extent that petitioner did realize a gain from the transfer of her interest in superamerica to mr gibbs presumably some part of that gain is included in the principal portion of each payment that petitioner received from him however the issue in this case has nothing to do with any gain that petitioner might have realized from the transfer petitioner mistakenly equates the interest portion of each installment_payment with any gain presumably included in the principal portion the interest petitioner was paid pursuant to the divorce decree and the gain she might have realized upon the transfer of superamerica to mr gibbs are two distinct items that give rise to separate federal_income_tax consequences the latter item might be subject_to sec_1041 the former is not as noted above although under certain circumstances specific statutes control the federal_income_tax consequences of certain awards judgments or payments the statutes do not necessarily control the federal_income_tax consequences of interest_paid to the taxpayer in connection with such awards judgments or payments see 100_tc_124 94_tc_189 and 74_tc_1566 with respect to interest we see no reason why transactions subject_to sec_1041 should be treated any differently than transactions subject_to sec_104 and sec_1033 consequently we conclude that sec_1041 has no application to the interest petitioner received from mr gibbs during the years in issue and hold that such interest must be included in her income in the year received petitioner suggests that if she is required to include the interest in her income taxpayers receiving unstated_interest under similar circumstances will receive an unfair tax advantage we view the hypothetical problem presented in her argument to be one of proof rather than principle we can envision a case where the distinction between the payment of interest and the payment of the underlying obligation is not clearly drawn in such a case the facts and circumstances might have to be examined to determine whether although unstated an interest factor was involved in a payment or a series of installment payments in connection with a transaction otherwise subject_to sec_1041 this is not such a case here the parties have stipulated that a portion of each payment constituted interest we have considered petitioner's other arguments and find them unpersuasive although we agree with petitioner's argument that the interest payments do not constitute alimony under sec_71 and therefore are not includable in income as such we disagree with her contention that unless the payments constitute alimony they need not be included in her income nothing in sec_71 suggests that a payment from one spouse to another constitutes income only if the payment satisfies the definition of alimony contained in that section in support of her argument on this point petitioner relies upon 510_f2d_1330 3d cir 73_tc_921 affd 710_f2d_607 10th cir and mccormick v commissioner tcmemo_1987_418 each of those cases involves attempts by the taxpayer to deduct as imputed_interest under sec_483 portions of installment payments to a former spouse that were made pursuant to a divorce settlement that did not call for interest payments in those cases it was determined that sec_483 did not apply to property_settlements made incident_to_divorce and the taxpayers were not entitled to deductions for interest petitioner seems to suggest that these cases stand for the proposition that sec_215 which allows a deduction for alimony or separate_maintenance payments provides the exclusive means for deducting a payment from one spouse to another if the payment is made pursuant to a divorce from this petitioner concludes that sec_71 must be the exclusive means by which one spouse can receive income from the other neither the premise nor the conclusion is correct as previously indicated gross_income is broadly defined to include income from any source derived sec_61 348_us_426 deductions on the other hand are a matter of legislative grace a taxpayer claiming a deduction must establish the statutory basis for the deduction and demonstrate that all of the requirements of the relevant statute have been satisfied 292_us_435 the cases relied upon by petitioner focus upon the allowance of deductions claimed by the payor taxpayers rather than the characterization of the payments to the recipients lastly petitioner argues that it would be unfair to require her to include the interest payments in her income she maintains that she will have received less than she was entitled to receive under the divorce decree if the interest payments must be included in her income separate and apart from our inability to grant relief to a taxpayer because the imposition of a federal_income_tax law results in some harshness or unfairness 736_f2d_1168 7th cir affg 80_tc_783 we fail to appreciate the unfairness about which petitioner complains pursuant to the divorce decree dollar_figure of the amount awarded to her was to be paid in installments had petitioner received the entire dollar_figure at the time of the divorce and invested the fund in an interest-bearing account pincite percent there is nothing in the record that suggests that percent was not an appropriate or fair rate of interest at the time most likely she would be in exactly the same posture that she is in as a result of our holding although the question is not before us we think it highly unlikely that had petitioner received and deposited the entire dollar_figure in an interest-bearing account or made some other type of income-producing investment the income earned from the account or investment should be excluded from income merely because the source of the deposit or investment was a transaction subject_to sec_1041 to reflect the foregoing decision will be entered for respondent
